DETAILED ACTION
This communication is in response to the after final filed 4/12/22 in which claims 5, 10, and 15 were amended. Claims 5, 7, 10, 12, 15, and 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
 
Response to Arguments
With respect to the 103 rejections over Moore, Cole, and Kennard, Applicant argues:
Moore et al. wholly fails to teach presenting for selection on a mobile device a plurality of diverse emoji corresponding to a first emotion, the plurality of diverse emoji representing at least five skin tones. 
Cole et al. fails to remedy the deficiencies of Moore et al. Cole et al. discloses a method of providing instant messaging communication between a first and second user via a communication network. See Abstract. 
Like Moore et al., Cole et al. wholly fails to teach presenting for selection on a mobile device a plurality of diverse emoji corresponding to a first emotion, the plurality of diverse emoji representing at least five skin tones. 
Kennard et al. fails to remedy the deficiencies of Moore et al. and Cole et al. Kennard et al. discloses a system and method by which ethnic and cultural group members provide crowdsourcing information with regard to ethnic and cultural emoticons for ethnic and cultural emoticon dictionaries store in system databases. The system databases may be accessed by users in order to reflect the changing nature of the language being used by ethnic and cultural groups. See Paragraphs [0012]-[0013] and [0020]. For example, an "emoticon shows a partial figure with a 'hand on a hip," which "may express the emotion that someone is 'copping an attitude' in some ethnic or cultural communities. See Paragraph [0035]. 
Like Moore et al. and Kennard et al., Cole et al. wholly fails to teach presenting for selection on a mobile device a plurality of diverse emoji corresponding to a first emotion, the plurality of diverse emoji representing at least five skin tones.
Therefore, Moore et al., Kennard et al., and Cole et al., alone or in combination, do not teach, show, or suggest a method for transmitting diverse emoji, comprising presenting for selection on a mobile device a plurality of diverse emoji corresponding to a first emotion, the plurality of diverse emoji representing at least five skin tones; receiving a selection of at least one of the plurality of diverse emoji, receiving a request from a sender to insert at least one image in a text message, wherein the image is the selected one of the plurality of diverse emoji, inserting the selected one of the plurality of diverse emoji in the text message, and outputting the text message for transmission to a recipient, as recited in Claims 5, 10, and 15, and claims dependent thereon. 
Applicant’s arguments have been fully considered. However, Moore is now remapped to teach the argued limitations. Examiner directs Applicant’s attention to the rejections below for a detailed explanation of how the amended features argued by Applicant may be taught by Moore alone and/or in combination with other references.
With respect to the alternate rejection of claims 7, 12, and 17, Applicant argues:
The deficiencies of Moore et al., Cole et al., and Kennard et al. are described above in relation to Claims 5, 10, and 15, from which Claims 7, 12, and 17 depend. Edberg et al. fails to remedy the deficiencies of Moore et al., Cole et al., and Kennard et al. The Examiner relies on Edberg et al. to teach that emoji may have different skin tones. See Final Office Action dated November 12, 2021 at Page 11. It remains true that Edberg et al. is not prior art to the claimed subject matter since the pending claims of the present application are entitled to a priority date of September 10, 2014, which is the filing date of the '619 Provisional Application. Edberg et al. is not prior art under 35 U.S.C. § 102(a)(1), since the disclosure within Edberg et al. that corresponds to the claimed subject matter was made by another who obtained the subject matter disclosed directly from the inventor or a joint inventor one year or less before the effective filing date of the pending application, and thus is subject to the exceptions of 35 U.S.C. § 102(b)(1)(A). 
As explained in Applicant's previously-filed declaration dated March 6, 2020 (resubmitted March 9, 2020 to address an uploading issue) and Applicant's declaration submitted in Application Serial No. 15/080,533 on August 20, 2019, which was previously submitted in the pending application, the portions of Edberg et al. that are alleged to disclose the subject matter claimed in the pending application were derived from and/or invented by, and thus obtained from, inventor Katrina Parrott, and therefore are not prior art under 35 U.S.C. § 102(a)(1). See 35 U.S.C. § 102(b)(1)(A). 
Applicant’s declaration submitted March 9, 2020 has not been considered because it does not include the necessary statements. See MPEP 717.01(c) (“The declaration must include an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001 ) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.”). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 10, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2010/0125811 A1; published May 20, 2010).
Regarding claim 15, Moore discloses [a] system, comprising: 
a processor; and (paragraph 8, teaches a device with a processor)
a memory storing instructions, which, when executed on the processor, perform an operation comprising: (paragraph 8, teaches a set of instructions stored in memory)
presenting for selection on a mobile device a plurality of diverse emoji corresponding to a first emotion, each of the plurality of diverse emoji representing at least five skin tones; (paragraph 181, teaches displaying a plurality of emoji categories, e.g., most recently and frequently used, people, nature, objects, travel, etc.; paragraph 182, teaches the UI includes exemplary emoji character keys within the keyboard display area corresponding to the selected emoji category; paragraph 185, teaches displaying emoji character keys for a selected category in the keyboard display area; FIG. 5B, 6A, illustrate emoji character keys corresponding to people with various emotional expressions (under the broadest reasonable interpretation standard, the top row of emoji are all smiling and thus correspond to a happy/cheerful/positive ‘emotion’ and each of these emoji can be said to ‘represent at least five skin tones’ because they each may be used by people of different skin tones to ‘represent’ themselves))
receiving a selection of at least one of the plurality of diverse emoji; (paragraph 193, teaches the user selecting an emoji character key (see FIG. 6D))
receiving a request from a sender to insert at least one image in a text message, wherein the image is the selected one of the plurality of diverse emoji; (paragraph 193, teaches the key will be selected if the user’s finger lifts off (ceases to contact) the touch screen display (because the user intentionally selects an emoji character key from the people emoji category, it is interpreted as having a skin tone intended to be representative of the sender’s skin tone))
inserting the selected one of the plurality of diverse emoji in the text message, (paragraph 194, teaches an image of the selected emoji character displayed within the character input area). 
outputting the text message for transmission to a recipient (paragraph 197, teaches in response to detecting a user gesture (e.g., finger tap gesture, FIG. 7D) on send icon (FIG. 7D), the text characters and emoji characters input in area 5000 are sent as an electronic message to another party). 
Claims 5 and 10 are respective method and computer readable medium (CRM) claims that correspond to claim 15 and, therefore, are similarly rejected.

Regarding claim 17, Moore discloses the invention of claim 15 as discussed above. Moore further discloses wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone (Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A) and thus Moore inherently discloses a skin tone, which may be interpreted as an ethnic skin tone belonging to one of the claimed tones). Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Alternatively, Moore further discloses wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone, at least because the limitation falls under the non-functional descriptive matter category. Moore discloses emoji character keys corresponding to a people emoji category (see, e.g., FIGS. 5B, 6A) and these emoji characters inherently have some color (usually a neutral or generic color for displaying emoji characters on a user interface). Thus, Moore teaches everything recited in the claimed invention except the limitation “African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone.” Non-functional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (noting that when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). In the instant claim, the descriptive material at issue – the color of the emoji – is not functionally related to the claimed displayed icon or the display screen (substrate). Thus, Moore discloses each and every limitation of the claim and any difference from the prior art is simply a substitution of one type of non-functional descriptive material (African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone) for another piece of descriptive material (the color of a people emoji displayed on a screen). Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5, 7, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Kampf, Marijn, “Emoticons in different colors” (March 12, 2012).1
Regarding claim 15, Moore discloses [a] system, comprising: 
a processor; and (paragraph 8, teaches a device with a processor)
a memory storing instructions, which, when executed on the processor, perform an operation comprising: (paragraph 8, teaches a set of instructions stored in memory)
presenting for selection on a mobile device a plurality of diverse emoji corresponding to a first emotion, each of the plurality of diverse emoji representing at least five skin tones; (paragraph 181, teaches displaying a plurality of emoji categories, e.g., most recently and frequently used, people, nature, objects, travel, etc.; paragraph 182, teaches the UI includes exemplary emoji character keys within the keyboard display area corresponding to the selected emoji category; paragraph 185, teaches displaying emoji character keys for a selected category in the keyboard display area; FIG. 5B, 6A, illustrate emoji character keys corresponding to people with various emotional expressions)
receiving a selection of at least one of the plurality of diverse emoji; (paragraph 193, teaches the user selecting an emoji character key (see FIG. 6D))
receiving a request from a sender to insert at least one image in a text message, wherein the image is the selected one of the plurality of diverse emoji; (paragraph 193, teaches the key will be selected if the user’s finger lifts off (ceases to contact) the touch screen display (because the user intentionally selects an emoji character key from the people emoji category, it is interpreted as having a skin tone intended to be representative of the sender’s skin tone))
inserting the selected one of the plurality of diverse emoji in the text message, (paragraph 194, teaches an image of the selected emoji character displayed within the character input area). 
outputting the text message for transmission to a recipient (paragraph 197, teaches in response to detecting a user gesture (e.g., finger tap gesture, FIG. 7D) on send icon (FIG. 7D), the text characters and emoji characters input in area 5000 are sent as an electronic message to another party). 
Although Moore teaches an emoji selection menu depicting emojis of various emotions, Moore does not particularly disclose each of the plurality of diverse emoji representing at least five skin tones. However, Kampf teaches selectable emoticons in at least five different colors with the same facial expression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to provide each of the emojis in different colors, at least because it enable more choices for self-expression.
Claims 5 and 10 are respective method and computer readable medium (CRM) claims that correspond to claim 15 and, therefore, are similarly rejected.

Regarding claim 17, Moore, in view of Kampf, discloses the invention of claim 15 as discussed above. Moore further discloses wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone, at least because Moore discloses emoji character keys corresponding to a people emoji category (see, e.g., FIGS. 5B, 6A) and these emoji characters inherently have some color (usually a neutral or generic color for displaying emoji characters on a user interface). Thus, Moore teaches everything recited in the claimed invention except the limitation “African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone.” Non-functional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (noting that when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). In the instant claim, the descriptive material at issue – the color of the emoji – is not functionally related to the claimed displayed icon or the display screen (substrate). Thus, Moore discloses each and every limitation of the claim and any difference from the prior art is simply a substitution of one type of non-functional descriptive material (African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone) for another piece of descriptive material (the color of a people emoji displayed on a screen).
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kampf as applied to claims 5, 10, and 15 above, and further in view of Edberg, “Variation selectors for Emoji skin tone,” (published August 3, 2014).2
Regarding claim 17, Moore, in view of Kampf, discloses the invention of claim 15 as discussed above. Although Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A, Moore does not expressly disclose wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone. However, Edberg, pages 1, 2, teaches emoji having different skin tones, including a dark skin tone, medium skin tone, white skin tone, light-medium skin stone, medium-dark skin tone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Edberg to present each of the emoji character keys with different skin tones, at least because doing so would enable greater self-expression when composing messages that include emoji characters.
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kampf as applied to claims 5, 10, and 15 above, and further in view of Gill (US 2010/0203968 A1; published Aug. 12, 2010).
Regarding claim 17, Moore, in view of Kampf, discloses the invention of claim 15 as discussed above. Although Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A, Moore does not expressly disclose wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone. However, Gill, paragraphs 162-165, teaches adjusting skin tones of a personalized visual representation of a user according to ethnicity to customize avatars based on pre-defined skin tones associated with Caucasian, African, Native American, Oriental, and/or Native Australian ethnicities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Gill to present each of the emoji character keys with Caucasian, African, Native American, Oriental, and/or Native Australian skin tones, at least because doing so would allow the user to project his/her personality so as to be as distinctive as possible. Gill, paragraphs 1, 165.
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kampf as applied to claims 5, 10, and 15 above, and further in view of Kennard (US 2014/0303964 A1; published Oct. 9, 2014).
Regarding claim 17, Moore, in view of Kampf, discloses the invention of claim 15 as discussed above. Although Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A, Moore does not expressly disclose wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone. However, Kennard, paragraph 9, teaches ethnic and cultural emoticons that are downloadable to smart devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Kennard to present each of the emoji character keys with at least one ethnic skin tone, at least because doing so would enable users of diverse ethnic heritage to communicate with ethnic or cultural group members with emoticons that truly reflect their ethnicity. Kennard, paragraph 11.
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kampf as applied to claims 5, 10, and 15 above, and further in view of Smillie (US 2014/0243670 A1; published Aug. 28, 2014).
Regarding claim 17, Moore, in view of Kampf, discloses the invention of claim 15 as discussed above. Although Moore teaches emoji character keys corresponding to people (see, e.g., FIGS. 5B, 6A, Moore does not expressly disclose wherein each of the five skin tones comprises one of: African-American tone, Asian tone, Latino/Hispanic tone, Indian tone, and Caucasian tone. However, Smillie, paragraph 22, FIGS. 3, 4, teaches presenting icons in a range of human skin colors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Smillie to present each of the emoji character keys with at least one ethnic skin tone, at least because doing so would enable the user to bond better with the emoji. Smillie, paragraph 6.
Claims 7 and 12 are respective method and computer readable medium (CRM) claims that correspond to claim 17 and, therefore, are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://web.archive.org/web/20120312060245/http://www.emofaces.com/emoticons/categories/shapes-amp-sizes/colors (last visited 8/13/2022).
        2 Available at http://goo.gl/tEvO7B (last visited 3/26/21)